Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for allowance of the claims is the inclusion of the system for tracking a target, wherein a first scope act as a lead scope, and wherein the first scope includes a plurality of measurement devices and processor, such that a current position data of a target is identified, the position data being determined by the plurality of measurement devices.  And wherein a set of scopes include a second plurality of measurement devices, and a second processor, such that current position data of the target is identified by the second plurality of measurement devices.  And wherein a network server allows the lead scope to be in electronic communication with the second set of scopes, such that the second set of scopes receives current target position data from the lead scope, such that the second processor calculates position movements that are required to move the second scope from its current target position to the target position identified by the lead scope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARYL C POPE/Primary Examiner, Art Unit 2687